Citation Nr: 1600089	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Reddington, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for bilateral hearing loss and assigned an initial 0 percent (so noncompensable) rating retroactively effective from May 23, 2005, the date of receipt of his claim.

In February 2014, as support for his claim for a higher initial rating for this 
service-connected disability, also concerning other claims he also had appealed, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in June 2014, granted those several other claims he also had appealed, which were for service connection for Diabetes Mellitus and associated complications, including specifically for diabetic retinopathy, hypertension, and diabetic peripheral neuropathy, as well as a derivative claim for a total disability rating based on individual unemployability (TDIU).  However, the Board instead remanded this remaining claim for a higher initial rating for the bilateral hearing loss for further development and consideration, including especially obtaining all outstanding VA treatment records and then having the Veteran undergo another VA compensation examination reassessing the severity of this disability.



FINDING OF FACT

Since the filing of his claim for this disability, the Veteran's bilateral hearing loss is not shown to have met the criteria for a compensable rating; at worst he has Level I hearing loss in each ear.


CONCLUSION OF LAW

A compensable rating for this bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA was partly codified at 38 U.S.C.A. §§ 5103 and 5103A, and the implementing regulations were partly codified at 38 C.F.R. § 3.159.  These duty-to-notify-and-assist obligations have been met.  By correspondence dated in December 2005 and March 2006, VA duly notified the Veteran of the information and evidence needed to substantiate and complete his claim, including apprising him of the information and evidence that he was responsible for providing versus the information and evidence VA would attempt to obtain for him.  Also keep in mind this is an initial-rating claim, so arose in the context of him trying to establish his underlying entitlement to service connection for this disability, which since has been granted.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided a Supplemental SOC (SSOC), together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  See 38 U.S.C.A. § 7105(d).  He therefore has received all required notice concerning this downstream 
initial-rating claim.

As for the additional obligation to assist him in fully developing the facts and evidence concerning this claim, the Veteran's service treatment records (STRs) and pertinent post-service medical records are associated with the file.  He was additionally afforded VA compensation examinations in April 2006 and more recently in November 2014, on remand, assessing and reassessing the severity of his bilateral hearing loss.  The reports of these examinations are adequate for rating purposes such that additional examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were comprehensive, and the reports of them contain the findings needed to address the determinative issue, namely, the severity of the Veteran's hearing loss in relation to the applicable rating criteria, including in terms of the functional effect of this disability on his daily activity.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that the record is adequate to decide this appeal, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

As concerning the Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the Veteran's claim.  During the February 2014 Travel Board hearing, to this end, the undersigned presiding judge identified the issue as concerning an increased rating for the bilateral hearing loss and focused on the elements necessary to substantiate the claim, specifically the severity of this disability and need to show it is worse than is contemplated by a 0 percent (noncompensable) rating.  The Veteran has not alleged any deficiency in the hearing and the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Moreover, there was compliance, certainly substantial compliance, with the Board's June 2014 remand directives, including especially in terms of obtaining all outstanding VA treatment records and then having the Veteran undergo the additional VA compensation examination mentioned reassessing the severity of his hearing loss disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Whether a Higher Initial Rating is Warranted for the Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Indeed, the Court since has extended this practice even to claims not involving initial ratings, rather, also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this claim, the Board has reviewed all of the evidence in the record, but with an emphasis on the evidence that is most relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.


The Veteran contends that his hearing loss is more severe than is reflected by his current 0 percent (noncompensable) rating.

The appropriate evaluation for hearing impairment is determined according to the criteria of 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A November 2005 VA audiology note indicates the Veteran's hearing was within normal limits from 250-2000 Hertz and that there was moderate sensorineural hearing loss from 3000-8000 Hertz.  In the right ear, he was shown to have hearing within normal limits from 250-1000 Hertz, mild sensorineural hearing loss at 2000 Hertz, moderate hearing loss at 3000-4000 Hertz, and hearing improving to within normal limits at 6000 and 8000 Hertz.  He was also shown to have excellent word recognition ability. 

On April 2006 VA audiological examination, the Veteran reported hearing loss over the past 15 years and indicated he has the greatest difficulty with understanding speech, particularly in the presence of background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
50
45
35
LEFT
20
25
50
50
36

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  Mild-to-moderate sensorineural hearing loss for the right ear and moderate sensorineural hearing loss for the left ear were diagnosed. 

In June 2006, a VA audiologist opined that the Veteran's hearing loss was likely due to acoustic trauma in service.  That opinion served as the basis for granting service connection for this bilateral (left and right ear) hearing loss since there was the required association with the Veteran's military service.  But the attribution of this loss to his service is no longer the concern, instead, the severity of this disability because this in turn determines what rating is assigned.

A July 2012 VA audiology note indicates the Veteran reported no change in his hearing loss since prior evaluations of it.  He was shown to have a mild-to-severe sensorineural hearing loss from 1500-8000 Hertz in both ears and a word recognition ability of 100 percent in the left ear and 92 percent in the right ear.  A March 2014 VA audiology note indicates that he has mild-to-moderately severe sensorineural hearing loss from 1500-8000 Hertz and a word recognition ability of 100 percent in both ears.


On November 2014 VA audiological examination, sensorineural hearing loss again was diagnosed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
50
50
41
LEFT
25
35
50
55
41

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The Veteran reported having trouble hearing and understanding what people are saying.  The examiner commented that testing indicates the Veteran should be able to effectively communicate in most quiet listening situations and that speech discrimination scores indicate the current hearing loss would likely create a difficult work situation if he were in a position of having to communicate extensively in a noisy environment.  The examiner explained the Veteran would experience some occupational difficulty if required to use a radio, telephone, or intercom system for large portions of the day.

Based on the results of the testing that has occurred, the Board finds that the Veteran is not entitled to a rating exceeding 0 percent for his bilateral hearing loss.  No audiometry of record shows or approximates a hearing loss disability meeting the criteria for a compensable rating.  Further, no audiometry of record suggest an exceptional pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b).  Using as an example the results of his most recent VA compensation examination in November 2014 shows that he had an average pure tone loss in his left ear of 41 decibels, combined with 92% speech recognition.  According to Table VI this equates to Level I hearing loss.  He had identical findings for his right ear, both in terms of the pure tone loss and speech recognition ability, so the hearing loss in this ear also is Level I.  This level of loss in each ear in turn correlates to a 0 percent (noncompensable) rating according to Table VII.

The results of the earlier April 2006 examination also show Level I hearing loss in each ear, so bilaterally, therefore correlating to the same noncompensable rating.  This is equally true for the other evaluations.

To the extent the Veteran asserts that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layman, he is not competent to establish the level of his hearing disability by his own opinion since, as explained, this determination is based instead on the results of his hearing evaluations, thus, an objective not subjective measure.  See Lendenmann, 3 Vet. App. at 349.

The evidentiary record also does not show any manifestations of, or functional impairment due to, this bilateral hearing loss that is not encompassed by the schedular criteria.  The Veteran has indicated he has difficulty hearing and understanding speech in the presence of background noise.  But this impairment is encompassed by the schedular criteria; such contention does not indicate an exceptional or unusual disability picture.  Consequently, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has not suggested that he is unable to work due solely to his bilateral hearing loss.  Indeed, instead, the evidence of record shows he has been found unable to work owing to his diabetes mellitus and its severe complications, including specifically the consequent diabetic retinopathy, hypertension, and diabetic peripheral neuropathy.  Therefore, he is not unemployable because of his bilateral hearing loss, and the schedular rating for this disability takes in account the fact that there is some measure of occupational impairment owing to it.  Generally, the degree of disability specified in the Rating Schedule is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.15.  Further concerning this, and notably, the November 2014 VA examiner assessed the Veteran's functional impairment due to his hearing loss and did not find that he would be precluded from working in a substantially gainful capacity when considering the effect of this disability.  

For sure there would need to be some accommodation, but ultimately this VA examiner explained that the Veteran should be able to effectively communicate in most quiet listening situations and that his hearing loss would likely create a difficult work situation only if he were in a position of having to communicate extensively in a noisy work environment.  Accordingly, the matter of derivative entitlement to a TDIU is not raised by the record and, in fact, this benefit already has been granted by the Board in its prior June 2014 decision.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

A compensable rating for the bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


